IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 01-51048
                                   Summary Calendar



                               UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                          versus

                                JOHN FRANCIS LAWRENCE,

                                                      Defendant-Appellant.

                               --------------------
                  Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. SA-99-CR-12-2
                               --------------------
                                   June 18, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       In his direct criminal appeal, John Francis Lawrence argues

that the district court failed to determine that he was competent

to enter a guilty plea. The district court specifically questioned

Lawrence about his competency in light of his accidental head

injury, and Lawrence indicated that he was competent to discuss the

case       with    his   counsel    and    to   understand   the   nature   of   the

proceedings.             The    record    reflected   that   Lawrence’s     counsel


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-51048
                                  -2-

monitored his medical treatment to insure that he was competent

prior to entering into plea negotiations and entering a guilty

plea.   See Godinez v. Moran, 509 U.S. 389, 396 (1993).               The

district   court’s   determination   that   Lawrence   had   the   mental

capacity and opportunity to consult with his counsel and understood

the nature of the charges and the consequences of his plea was not

clearly arbitrary or unwarranted.     See United States v. Doke, 171

F.3d 240, 247 (5th Cir. 1999).

        Lawrence also argues that the district court improperly

participated in the plea bargaining in his case in violation of

FED. R. CRIM. P. 11(e)(1).   The plea bargaining had been concluded

prior to the rearraignment hearing.    During the rearraignment, the

district court explained both the benefits and disadvantages of

Lawrence’s pleading guilty pursuant to the plea agreement.            The

district court’s remarks in the context of the entire proceeding

show that it did not promise Lawrence that he would receive a

lesser sentence if he pleaded guilty. The record reflects that the

district court was not involved in the plea negotiations and did

not coerce Lawrence into entering a plea.        See United States v.

Crowell, 60 F.3d 199, 203 (5th Cir. 1995).

     Lawrence’s conviction is AFFIRMED.